DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on Feb. 8, 2021 have been fully considered but they are not persuasive. In response to applicant’s argument on page 5 that “the claims at issue are not identical to one another and furthermore patentably distinct from one another”, the standard for non-statutory double patenting is not when the claims are identical. Rather, it is appropriate when the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). The claims are obvious over the patent in view of Taguchi, as discussed below. Therefore, the rejection is maintained.
Applicant’s arguments, see p. 3, filed Feb. 8, 2021, with respect to the rejection(s) of claim(s) 1-7 have been fully considered and are persuasive regarding Watanabe failing to explicitly disclose the dual band pass filter as a separate filter.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nagaya.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 11-14 of U.S. Patent No.10,506,216 in view of Taguchi et al., (U.S. Patent Application Publication No. 2014/0091418 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because a first wavelength region is equivalent to the narrower first wavelength out of a visible region, and a second wavelength region is equivalent to a near-infrared light region. Taguchi suggests the image sensor includes a wiring layer disposed above the substrate and between the photoelectric converter and the substrate, and the electrical connection and the metal wire are disposed in the wiring layer (Fig. 1, element 102).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the imaging device of Patent No. 10,506,216 with the structural concepts of Taguchi. The motivation for doing so would be for image quality improvement of a solid-state image sensor. See Taguchi at ¶0009.

See table below.
Instant Application
Parent 10,506,216
1. .  An imaging system comprising: 



an image sensor;  and 

a double-band pass filter that is arranged on a path of an incident light entering the image 
sensor and transmits light in a first wavelength region 

and light in a second wavelength region, 
the second wavelength region being different from the first wavelength region, 
wherein the image sensor includes: 
a substrate, light detection cells, each of the light detection cells, in operation, receiving a 
part of the incident light and outputting an electrical signal in accordance with a light receiving amount, a first filter that faces a first light detection cell included in the light detection cells and selectively transmits 
light in at least a part of the first wavelength region, and a second filter that faces a second light detection cell included in the light detection cells and selectively transmits light in at least a part of the second wavelength 
region, and 
















each of the light detection cells includes: 
a photoelectric converter including two electrodes, 


a signal accumulator disposed inside the substrate, an electrical connection between the signal accumulator and one of  the two electrodes of the photoelectric converter, and a charge detection circuit that surrounds the electrical connection and that includes a transistor and a metal wire;


the image sensor includes a wiring layer disposed above the substrate and between the
photoelectric converter and the substrate, and
the electrical connection and the metal wire are disposed in the wiring layer.
1. An imaging system comprising:
a light source that, in operation, emits an emitted light containing a near-infrared light in a first wavelength region;
an image sensor; and

a double-band pass filter that is arranged on a path of an incident light entering the image sensor and transmits a visible light in 
at least a part of a wavelength region out of a visible region 
and the near-infrared light in the first wavelength region, 

wherein the image sensor includes:
a substrate, light detection cells, each of the light detection cells, in operation, receiving a part of the incident light and outputting an electrical signal in accordance with a light receiving amount, a first filter that faces a first light detection cell included in the light detection cells and selectively transmits the near-infrared light in the first wavelength region, a second filter that faces a second light detection cell included in the light detection cells and selectively transmits a light in a second wavelength region contained in the visible light,
a third filter that faces a third light detection cell included in the light detection cells and selectively transmits a light in a third wavelength region contained in the visible light,
a fourth filter that faces a fourth light detection cell included in the light detection cells and selectively transmits a light in a fourth wavelength region contained in the visible light, and
an infrared absorption filter that faces the second filter, the third filter, and the fourth filter, absorbs the near-infrared light in the first wavelength region, and transmits the visible light, and
each of the light detection cells includes:
a photoelectric converter, wherein the photoelectric converter includes: 
two electrodes, 

a signal accumulator disposed inside the substrate, an electrical connection between the signal accumulator and one of the two electrodes of the photoelectric converter, and
a charge detection circuit that surrounds the electrical connection and that includes a transistor and a metal wire.
Claim 3 - a third filter that faces a third light detection cell included in the light detection cells and selectively transmits light in another part of the first wavelength region
Claim 1
Claim 4 –


an organic photoelectric conversion film between the two electrodes.
11.  The imaging system according to claim 1, wherein each of the light detection cells further includes: 
an organic photoelectric conversion film between the two electrodes.
Claim 6 –
wherein the organic photoelectric conversion film is continuously formed among the light detection cells
13.  The imaging system according to claim 11, wherein the organic photoelectric conversion film is continuously formed among the light detection cells.
Claim 7 –

wherein the organic photoelectric conversion film has a photoelectric conversion characteristic in the first wavelength region and the second wavelength region.
14.  The imaging system according to claim 13, 
wherein the organic photoelectric conversion film has a photoelectric conversion characteristic in a visible region and a near-infrared region.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, WO 2014041742 A1, using (U.S. Patent Application Publication No. 2015/0221691 A1), hereinafter (“Watanabe”), as cited by applicant, further in view of Taguchi et al., (U.S. Patent Application Publication No. 2014/0091418 A1), hereinafter (“Taguchi”), as cited by applicant, and Nagaya et al.¸ (U.S. Patent Application Publication No. 2017/0345860 A1), hereinafter (“Nagaya”).
Regarding claim 1, Watanabe discloses an imaging system (imaging device; 0057) comprising: 
an image sensor (image sensor; 0174); and 
a substrate (a substrate; 0018), 
wherein the image sensor includes;
light detection cells, each of the light detection cells, in operation, receiving a part of the incident light and outputting an electrical signal in accordance with a light receiving amount (a light receiving portion (a light receiving element, a photodiode) which photoelectrically converts incident light; 0061), 
a first filter that faces a first light detection cell included in the light detection cells and selectively transmits light in at least a part of the first wavelength region (an infrared cut filter layer 6; 0061 and Fig. 1A), and 
a second filter that faces a second light detection cell included in the light detection cells and selectively transmits light in at least a part of the second wavelength region (a color filter layer 7; 0061 and Fig. 1A), and each of the light detection cells includes: 
a photoelectric converter (The pixels formed at the semiconductor substrate 1 each include a light receiving portion (a light receiving element, a photodiode) which photoelectrically converts incident light, and a read circuit for reading a signal outputted from the light receiving portion; 0061) including two electrodes (4 Gate; 0179 and Fig. 1A), 
a signal accumulator disposed inside the substrate (The semiconductor substrate 1 has a plurality of light receiving portions (pixels) on the surface, and the pixels are formed so as to be arranged in a matrix when the surface of the semiconductor substrate 1 is viewed from above; 0061 and Fig. 1A), and
a charge detection circuit that surrounds the electrical connection and that includes a transistor (4 Gate [i.e., transistor]; 0179 and Fig. 1A) and a metal wire (5 Wiring Layer; 0180 and Fig. 1A). 
However, Watanabe does not explicitly disclose an electrical connection between the signal accumulator and one of the two electrodes of the photoelectric converter.
Taguchi suggests an electrical connection (Fig. 1, element 105) between the signal accumulator (Fig. 1, element 116) and one of the two electrodes of the photoelectric converter (Fig. 1, element 104), the image sensor includes a wiring layer disposed above the substrate and between the photoelectric converter and the substrate, and the electrical connection and the metal wire are disposed in the wiring layer (Fig. 1, element 102).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the imaging device of Watanabe with the structural concepts of Taguchi. The motivation for doing so would be for image quality improvement of a solid-state image sensor. See Taguchi at ¶0009.
However, Watanabe, further in view of Taguchi, hereinafter (“Watanabe-Taguchi”), do not explicitly disclose a double-band pass filter  that is arranged on a path of an incident light entering the image sensor and transmits light in a first wavelength region and light in a second wavelength region, the second wavelength region being different from the first wavelength region.
Nagaya suggests a double-band pass filter (Fig. 3 element 21) that is arranged on a path of an incident light entering the image sensor and transmits light in a first wavelength region and light in a second wavelength region, the second wavelength region being different from the first wavelength region (a dual band pass filter that transmits the visible light and at least a part of the near-infrared light may be formed; 0064 and Fig. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the imaging device of Watanabe-Taguchi with the dual band pass concepts of Nagaya. The motivation for doing so would be because the dual band pass filter allows selective transmission of the visible light and the infrared light, such that the visible light and the infrared light are incident on the RGB pixel array and the infrared light is incident on the TOF pixel array, allowing each pixel array to detect necessary light ray. See Nagaya at ¶0007.
Regarding claim 2, Watanabe-Taguchi, further in view of Nagaya, hereinafter (“Watanabe-Taguchi-Nagaya”), suggest all the limitations of claim 1, as discussed above. Watanabe also suggests an absorption filter that faces the first filter, absorbs light in at least a part of the second wavelength region, and transmits light in the part of the first wavelength region (Pigment Violet 23 has a strong, steep absorption peak in a wavelength range of 500 nm to 650 nm, and thus is optimal material to achieve 50% transmittance at a wavelength of about 650 nm; 0073). Nagaya suggests the absorption filter (Fig. 3, element 25) is disposed at a different level from the first filter (Fig. 3 element 27d) and the second filter (Fig. 3 element 27a) above the substrate (Fig. 3 showing element 30 is above elements 27a and d), the second filter being closer to the substrate than the absorption filter (Fig. 3 elements 27a-d are closer to substrate element 30 than element 25). 
Regarding claim 3, Watanabe-Taguchi-Nagaya suggest all the limitations of claim 1, as discussed above. Watanabe also suggests wherein the image sensor further includes: a third filter that faces a third light detection cell included in the light detection cells and selectively transmits light in another part of the first wavelength region (Fig. 1B showing G, R, B filters). 
Regarding claim 4, Watanabe-Taguchi-Nagaya suggest all the limitations of claim 1, as discussed above. Taguchi also suggests wherein each of the light detection cells further includes: an organic photoelectric conversion film between the two electrodes (organic photoelectric conversion film; 0547 and and Fig. 1, element 107). 
Regarding claim 5, Watanabe-Taguchi-Nagaya suggest all the limitations of claim 2, as discussed above. Nagaya also suggests wherein the absorption filter is an organic membrane filter (The second optical layer 25 is an optical layer that absorbs at least a part of the near-infrared light and contains a compound (hereinafter, referred to as compound (B)) having at least one absorption maximum at the wavelength of, for example, from 755 to 1050 nm. As the compound (B), at least one kind of compound selected from the group consisting of, for example, diiminium-based compounds, squarylium-based compounds, cyanine-based compounds, phthalocyanine-based compounds, naphthalocyanine-based compounds, quaterrylene-based compounds, aminium-based compounds, iminium-based compounds, azo-based compounds, anthraquinone-based compound, porphyrine-based compounds, pyrrolopyrrole-based compounds, oxonol-based compounds, croconium-based compound, hexaphyrin-based compounds, metal dithiol-based compounds, copper compounds, tungsten compounds and metal borides may be contained; 0067 and the above-described compound is an organic solvent;  0032).
Regarding claim 6, Watanabe-Taguchi-Nagaya suggest all the limitations of claim 4, as discussed above. Taguchi also suggests wherein the organic photoelectric conversion film is continuously formed among the light detection cells (Fig. 1, element 107). 
Regarding claim 7, Watanabe-Taguchi-Nagaya suggest all the limitations of claim 6, as discussed above. Nagaya also suggests wherein the organic photoelectric conversion film has a photoelectric conversion characteristic in the first wavelength region and the second wavelength region (Next, an insulation layer having translucency is formed on the visible pass filters 27a to 27d as a gap 26. For example, a silicon oxide layer or an organic resin layer may be formed as the insulation layer having the translucency; 0080-81 and Fig. 3, element 26 allows both IR and color wavelengths to pass).
Regarding claim 8, Watanabe-Taguchi-Nagaya suggest all the limitations of claim 2, as discussed above. Nagaya also suggests wherein the second filter (Fig. 3, element 27a), an absorption filter (Fig. 3, element 25), and the double-band pass filter (Fig. 3, element 21) are disposed in this order, the second filter being the closest to the substrate (Fig. 3, element 27a is closest to element 30).
Regarding claim 9, Watanabe-Taguchi-Nagaya suggest all the limitations of claim 1, as discussed above. Nagaya also suggests wherein the double-band pass filter (Fig. 3, element 21) and the second filter (Fig. 3, element 27a) are disposed at different levels above the substrate and overlap each other (Fig. 3, element 25 is above element 27a and overlaps), the second filter being closer to the substrate than the double-band pass filter (Fig. 3, element 30 substrate is closest to the second filter element 27a).

 
                                                                                                                                                                                Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 9,679,933 to Huang suggests the double-band pass filter located above the sensor; US 2011/0001205 A1 to Sul suggests a double-band pass filter as part of the sensor, with the wiring layer above the substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 7AM-4PM EST, alt FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alison Slater/Primary Examiner, Art Unit 2487